Per Curiam.

This was a prosecution, under the act of 1858, for selling spirituous liquors without license. The defendant, having been arrested, was admitted to bail, upon recognizance taken by the sheriff. At the following term the cause was continued, and he entered into a recognizance of record, to appear at the next term, at which term he moved to quash the writ. The motion was sustained and the defendant was discharged. This was erroneous. The writ had performed its office by arresting the defendant, and it was immaterial whether it was good or bad. He stood upon his recognizance, and was not held by the writ: the quashing of it, therefore, did no harm. But the order to discharge *43the defendant cannot be revised. It was not excepted to. Hornberger v. The State, 5 Ind. B. 300. The transcript contains no placita, and we cannot learn from the record where or by whom the Court was held. We affirm the judgment, because, although the record abounds in errors, they are not so presented as to enable us to review them.
A. Reilly, for the State.
The judgment is affirmed.